Name: Commission Implementing Regulation (EU) NoÃ 160/2014 of 13Ã February 2014 entering a name in the register of protected designations of origin and protected geographical indications [Szentesi paprika (PGI)]
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  plant product;  marketing
 Date Published: nan

 21.2.2014 EN Official Journal of the European Union L 52/7 COMMISSION IMPLEMENTING REGULATION (EU) No 160/2014 of 13 February 2014 entering a name in the register of protected designations of origin and protected geographical indications [Szentesi paprika (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Hungarys application to register the name Szentesi paprika was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Szentesi paprika should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2014. For the Commission, On behalf of the President, Janusz LEWANDOWSKI Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 237, 15.8.2013, p. 31. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed HUNGARY Szentesi paprika (PGI)